On Eei-iearing.
Breaux, J.
The defendant was sued for the amount of his stock as a stockholder in the plaintiff company. The cause was heard here and a decision was rendered.
We will not restate the facts as they are set out in our original opinion. On the application for a rehearing, both the appellant and the appellee find reasons to urge against our decree.
The defendant and appellant restates the grounds heretofore pressed upon the court’s attention, against the entire judgment, and seeks to he relieved entirely from all liability. We may as well state here that, upon re-examination, except in minor particulars, we have not found good ground for changing the views we have heretofore expressed.
Plaintiff and appellee asks for an amendment of our decree so that it will not be limited to a sum sufficient to pay the debts of the corpora-*98t'ion, bnt so that it will include as well all amounts needful for equalizing. the losses among the stockholders.
Counsel entered into the following agreement: “Each party should have the right to bring up such papers or original or copy as might be deemed necessary.” Counsel, we are compelled to say, were a little tardy in supplying the papers not originally included in the transcript. The result was that issues of fact were not completely presented and that it was only after additional papers had, been brought up and filed, under the agreement in question, that theyj became evident. It now appears that the company has ceased its operation; that it is in an insolvent condition.
The liquidation and settlement of the affairs of the corporation is about all that remains to be done.
As the debts must be paid, and an equalization of the losses among the stockholders arrived at, we think, under the circumstances, that the stockholders who have not paid their subscriptions to the stock should pay. If there should remain a balance after the payment of the debts and the equalizing of the losses among the stockholders, it can be returned to the one entitled to it. Erom all appearances, there will not be any thus left to return, and for that reason we conclude, without further delay, payement should be made of stock the subscriptions to which has not been paid.
We pass to the interest allowed by the judgment of the District Court and afterwards affirmed in our original decree. Further consideration of the subject has induced us to make a slight change in this respect. Heretofore, we allowed interest from the date that plaintiff claimed the 'interest was due. It does not appear that any call was regularly made for payment of subscriptions. Moreover, the charter is not before us to enable us to determine from what date the subscription On shares became due.
It is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed except as relates to the interest, and in that respect the decreé is amended so that the stopk subscription due shall bear interest from judieiál demand and not from the date as set forth in the judgment appealed from. Our former judgment remains unchanged, or is reinstated, except in so far as it does not conform with this decree as just expressed. (The case is, therefore, finally disposed of and not remanded).
..Monroe, ,J., takes no part, having decided the case in .the court a qua.